o f f i c e o f c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w ash i n g t o n d c date number release date conex-137449-13 uil the honorable lois capps u s house of representatives washington dc attention --------------------- dear mr capps i apologize for the delay in responding to your inquiry dated date on behalf of your constituent ---------------------- ----------------asked about the applicability of employment_taxes to the compensation of disabled individuals who perform services through a program operated by a certain non-profit entity due to disclosure and privacy laws we cannot provide specific tax information to anyone other than the taxpayer or the taxpayer's authorized representative without that individual’s or organization’s written authorization however i can provide general information on the applicability of employment_taxes to sheltered_workshop programs in which disabled individuals receive compensation_for training or work employment_taxes include federal_insurance_contributions_act fica tax and federal_income_tax withholding employment means any service of whatever nature performed by an employee for the person employing him with certain exclusions an employee is any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 of the internal_revenue_code generally an employment relationship exists for federal tax purposes if the service_recipient has the right to direct and control the worker see sec_31 d -1 c -1 the question of whether an employment relationship exists is highly factual and must consider all the facts and circumstances of each particular case generally if an employment relationship exists the employer must withhold and pay federal employment_taxes conex-137449-13 our position on the applicability of employment_taxes to compensation received by an individual performing services in a sheltered_workshop is in revrul_65_165 1965_1_cb_466 in the first fact pattern in the ruling individuals were given orientation and training for weeks in a program designed to prepare them to work in private industry the ruling found the individuals were not employees of the workshop for federal employment_tax purposes while they were being trained in the second fact pattern individuals who completed the training continued to work in the workshop either while awaiting placement in private industry or permanently if they could not find a job the workshop paid the individuals provided working conditions and pay scales comparable to those in private industry and had fixed working hours and production schedules the workers also received some benefits and the workshop could discharge them if the work was not satisfactory the ruling found that under these facts the individuals were employees for federal employment_tax purposes in we issued a memorandum pmta-00171 affirming that revrul_65_165 applies to sheltered workshops and similar programs and that the ruling should be applied strictly to the facts of each particular case therefore generally the key in determining the employment status of disabled individuals is to determine which fact pattern the case at issue most closely resembles taxpayers who employ individuals with disabilities can find information on the irs gov web site by entering the search term sheltered_workshop and clicking on the link tax benefits for businesses who have employees with disabilities this page specifically addresses the classification of workers in sheltered workshops for employment_tax purposes taxpayers whose dependent is a disabled individual working at a sheltered_workshop can find information in publication your federal_income_tax we are aware that in certain cases other government agencies administer laws that require the determination of or presuppose that an employment relationship exists however we must make an independent determination of whether an employment relationship exists for federal tax purposes therefore other federal agency’s findings such as a department of labor certificate on the applicability of the minimum wage are not determinative for federal tax purposes i hope this information is helpful please contact me or --------------------------- of my staff - ------------------------- if we can further assist you sincerely paul j carlino chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
